Case 1:19-cv-01940-TWP-DML Document 68-4 Filed 02/20/20 Page 1 of 3 PageID #: 395




                                     Exhibit 4
Case 1:19-cv-01940-TWP-DML Document 68-4 Filed 02/20/20 Page 2 of 3 PageID #: 396




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

   ANDREW PERRONG, on behalf of himself
   and others similarly situated,                         CIVIL ACTION NO.

            Plaintiff,                                     1: 19-cv-01940-TWP-DML
   V.

   GOLDEN RULE INSURANCE COMPANY
   and AMERICAN SELECT PARTNERS, LLC
         Defendants.


                           DECLARATION OF SUSANNE A. JOHNSON

          Susanne A. Johnson declares, under penalty of perjury and pursuant to 28 U.S.C. § 1746,

  as follows:

          1.        I have been an Associate at Faegre Drinker Biddle and Reath LLP ("FD"),

  formerly known as Faegre Baker Daniels LLP, for over one year. I represent Golden Rule

  Insurance Company ("Golden Rule") in this action against Andrew Perrong, I am competent to

  testify and have knowledge of the information in this declaration.

          2.        Golden Rule served Verizon Wireless ("Verizon") a subpoena to produce

  documents on or about January 10, 2020, based on Mr. Perrong's answers to Golden Rule's First

  Set oflnterrogatories. See Filing No. 64-1 (Golden Rule's Subpoena to Produce Documents to

  Verizon Wireless); 10/18/2019 A. Perrong Answers to Golden Rule's Interrogatories attached as

  Exhibit A and 1/28/2019 A. Perrong Supplemental Answers to Golden Rule's First Set of

  Interrogatories attached hereto as Exhibit B.

          3.        On February 10, 2020, I received a sealed FedEx package from Jasmyn Johnson

  at Verizon.




  US.126746005.03
Case 1:19-cv-01940-TWP-DML Document 68-4 Filed 02/20/20 Page 3 of 3 PageID #: 397




          4.        In light of Mr. Perrong's pending Motion to Quash, I have not opened the sealed

   FedEx package from Jasmyn Johnson at Verizon, but I believe that this package contains the

  materials responsive to Golden Rule's January 10, 2020, subpoena.

          5.        On February 11, 2020, I notified Mr. Perrong's counsel that I was in receipt of a

  package from Verizon believed to contain the materials responsive to Golden Rule's January 10,

  2020 subpoena. To avoid further unnecessary costs and expenses, I also demanded that Mr.

  Perrong withdraw his Motion to Quash no later than February 13, 2020. A true and accurate copy

  of my February 11, 2020 communication is attached hereto as Exhibit C.

          6.        On February 13, 2020, Mr. Perrong's counsel responded that he had no intention

  of withdrawing his Motion to Quash. A true and accurate copy of Mr. Perrong's counsel

  February 13, 2020 communication is attached hereto as Exhibit D.

          7.        Neither I nor any individual associated with FD have opened or will open the

  sealed FedEx package from Verizon unless and until the Court provides direction on the Motion

  to Quash or the Motion to Quash is withdrawn.

          8.        I declare under the penalty of perjury under the laws of the United States of

  American that the foregoing is true and correct.



  Date: February 1l_, 2020




                                                     2
  US.126746005.03
